DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehrstedt et al. (2016/0095765).
Regarding claim 20, Ehrstedt discloses a chest compression system (100) for use with a patient support apparatus (245), said chest compression system (100) comprising: a back plate (105); legs (120, 125) extending from said back plate (105); a housing (115) coupled to said legs (120, 125)  opposite said back plate (105); a chest pad (145) movable relative to the housing to apply automated chest compressions to a patient on the patient support apparatus ([0031] last 10 lines); retention straps (i.e. 530, 531) coupled to the legs ([0033] lines 1-10, [0041] lines 1-6); couplers (550, 551) near ends (540, 541) of said retention straps (530, 531) adapted to couple to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 7, 9, 11, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrstedt et al. (2016/0095765) in view of Reinhold (4,060,079).

Ehrstedt discloses a frame (245) but does not specifically disclose a base supporting the frame.  However, Reinhold teaches a base (fig. 3 shows a wheeled base structure; see arrow adjacent reference 120) supporting the frame (i.e. 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the frame of Ehrstedt with a base as taught by Reinhold to enable ease of transportation since the frame could be wheeled on the floor instead of carried.
Regarding claim 6, Ehrstedt discloses the tension adjustment mechanism (310, 311) is configured to provide stability to the chest compression system (100) secured to said patient 
Regarding claim 7, the modified Ehrstedt teaches (see fig. 5 of Reinhold) said frame (12) comprises a patient support deck (18) comprising a movable section (32) movable relative to said base (col. 4 lines 25-35 of Reinhold).
Regarding claim 9, Ehrstedt discloses the couplers (315, 316) are hooks ([0040] lines 1-20 disclose the brackets hook onto the ledge; figs. 4a, 4b show the brackets 425 hooked over the ledge).
Regarding claim 11, Ehrstedt substantially teaches the claimed invention except for a patient strap coupled to said frame and configured to secure the patient positioned on said patient support surface.  However, Reinhold teaches a patient strap (106) coupled to said frame (12) and configured to secure the patient positioned on said patient support surface (col. 6 lines 45-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the frame of Ehrstedt with patient securing straps as taught by Reinhold to provide the advantage of enhanced securement of the patient for enhanced safety during transport.


Regarding claim 17, Ehrstedt discloses the couplers (525, 526) are loops (fig. 5B shows the couplers are round openings as loops for engaging the posts of brackets 555; [0052] lines 1-10).

Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrstedt in view of Reinhold, as applied to claims 1 and 16 above, and further in view of Perisho (6,055,988) and Illindala (10.568,805).
Regarding claim 2, Ehrstedt discloses the tension adjustment mechanism (adjustment buckles 310, 311) comprises a manual pulling element (free ends 306, 307) coupled to the retention straps to selectively adjust the tension of said one or more of said retention straps ([0034] last 20 lines) but does not specifically disclose a motor coupled to said pulling element and configured to wind said pulling element; the pulling element coupled to said frame.  However, Perisho discloses a winder (42) configured to wind said pulling element (col. 4 lines 40-50, 54-58), the pulling element (free ends) attached to the frame (col. 3 lines 45-55 disclose attachment via the winder). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tension adjustment 
The modified Ehrstedt teaches a winder (col. 4 lines 40-50 of Perisho) but does not specifically disclose a motor.  However, Illindala teaches in fig. 8 a motor (55a) for tightening a belt with a spool (55b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the winder of the modified Ehrstedt to include a motor as taught by Illindala to provide the advantage of enhanced automation for efficiency.

Claims 3 and 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrstedt in view of Reinhold, Perisho, and Illindala, as applied to claim 2 above, and further in view of Walden et al. (2017/0156977).
Regarding claim 3, Ehrstedt discloses equalizing the tension between a laterally opposing pair (i.e. left/right) of said retention straps to provide lateral stability to the chest compression system securely positioned on said patient support surface ([0034] last 20 lines disclose providing stability in the planes 250, 255, 260) however the modified Ehrstedt doe not specifically disclose a controller coupled to said motor with said controller configured to operate said motor.  However, Walden teaches a controller (112) coupled to said motor ([0049] last 10 lines discloses a motor drive mechanism which h thereby includes motor) with said controller (112) configured to operate to substantially equalize the tension between a laterally opposing pair of said retention straps to provide lateral stability to the chest compression system securely positioned on said patient support surface ([0037] lines 1-4, [0047] lines 8-15 disclose tightening able to reduce liftoff and thereby substantially equalize pressure. It would have been obvious to 
Regarding claim 5, the modified Ehrstedt discloses (see fig. 4 of Waldon) a sensor system [0044] last 10 lines of Waldon) coupled to said tension adjustment mechanism (120) and in communication with said controller (112) with said controller (112) configured to control the operation of said motor based on signals received from said sensor system (104) indicative of the tension in said retention straps ([0046] last 10 lines, [0047] lines 1-15 of Waldon disclose using sensors to adjust the strap tension).


Claims 4, 10, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrstedt in view of Reinhold, as applied to claim 1 above, and further in view of Perisho.
Regarding claim 4, Ehrstedt  disclose said frame (245) further comprises a frame rail (i.e. bar; [0044]lines 1-10) extending along opposing (left/right) lengthwise sides, but doe not specifically disclose the tension adjustment mechanism is movably coupled for selectively positioning said retention straps along said opposing lengthwise sides.  However, Perisho teaches thee tension adjustment mechanism (34) is movably coupled to rails (22) for selectively positioning said retention straps (14) along said opposing lengthwise sides (fig. 5; col. 4 lines 154-35 disclose the modules are removably attached and thus movable to a selected rail).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tension adjustment mechanism of Ehrstedt to include a 
	Regarding claim 10, the modified Ehrstedt discloses (see fig. 5 of Perisho) the tension adjustment mechanism (34) is removably coupled to said frame rails (col. 4 lines 15-35 of Perisho).
Regarding claim 18, Ehrstedt  discloses the tension adjustment mechanism (adjustment buckles 310, 311) coupled to left/right straps and comprises respective manual pulling elements (free ends 535, 536) coupled to the retention straps to selectively adjust the tension of said one or more of said retention straps ([0042] last 15 lines) but does not specifically disclose first and second actuators coupled to respective pulling element and configured to wind said pulling elements; the pulling elements coupled to  said frame.  However, Perisho discloses in fig. 5,  winder actuators (42) in the modules 34 configured to wind said pulling element (col. 4 lines 40-50, 54-58),the  pulling element (free ends) attached to the frame (col. 3 lines 45-55 disclose attachment via the winder). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tension adjustment mechanism of Ehrstedt to include a winder as taught by Perisho to provide the advantage of enhanced ease in tightening since the user would not have to manually pull to tighten.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrstedt in view of Reinhold, as applied to claim 7 above, and further in view of Soderberg et al. (2014/0323816).
Regarding claim 8, the modified Ehrstedt discloses a movable section (32; fig. 5 of Reinhold) but doe not specifically disclose an actuator coupled to said movable section, and a .


Claims 12-15 and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrstedt in view of Reinhold, Perisho, as applied to claim 18 above, and further in view of Walden et al. (2017/0156977).
Regarding claim 12, Ehrstedt discloses a patient support apparatus for being releasably coupled with a chest compression system (100) configured to provide automatic chest compressions to a patient positioned between a back plate (105) and a plunger (140) of the chest compression system, said patient support apparatus comprising: a frame (245) comprising a 
Ehrstedt discloses a frame (245) but does not specifically disclose a base supporting the frame.  However, Reinhold teaches a base (fig. 3 shows a wheeled base structure; see arrow adjacent reference 120) supporting the frame (i.e. 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the frame of Ehrstedt with a base as taught by Reinhold to enable ease of transportation since the frame could be wheeled on the floor instead of carried.
Ehrstedt  discloses the tension adjustment mechanism (adjustment buckles 310, 311) coupled to left/right straps and comprises respective manual pulling elements (free ends 535, 536) coupled to the retention straps to selectively adjust the tension of said one or more of said retention straps ([0042] last 15 lines) but does not specifically disclose first and second actuators coupled to respective pulling element and configured to wind said pulling elements; the pulling elements coupled to  said frame.  However, Perisho discloses in fig. 5,  winder actuators (42) in 
Ehrstedt discloses equalizing the tension between a laterally opposing pair (i.e. left/right) of said retention straps to provide lateral stability to the chest compression system securely positioned on said patient support surface ([0034] last 20 lines disclose providing stability in the planes 250, 255, 260) however the modified Ehrstedt doe not specifically disclose a controller coupled to said motor with said controller configured to operate said motor.  However, Walden teaches a controller (112) coupled to said motor ([0049] last 10 lines discloses a motor drive mechanism which h thereby includes motor) with said controller (112) configured to operate to substantially equalize the tension between a laterally opposing pair of said retention straps to provide lateral stability to the chest compression system securely positioned on said patient support surface ([0037] lines 1-4, [0047] lines 8-15 disclose tightening able to reduce liftoff and thereby substantially equalize pressure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator of the modified Ehrstedt to include a controller for reducing lift off as taught by Waldon to provide the advantage of enhanced effective therapy since the full amount of compressor stroke could be applied (see [0037] lines 1-6 of Waldon).
Regarding claim 13, the modified  Ehrstedt discloses (see fig. 4 of Waldon) a sensor system [0044] last 10 lines of Waldon) coupled to said tension adjustment mechanism (120) and 
. Regarding claim 14, Ehrstedt discloses equalizing the tension between a laterally opposing pair (i.e. left/right) of said retention straps to provide lateral stability to the chest compression system securely positioned on said patient support surface ([0034] last 20 lines disclose providing stability in the planes 250, 255, 260).. The modified  Ehrstedt discloses (see fig. 4 of Waldon) said controller (112) configured to control the operation of said actuator based on signals received from said sensor system (104) indicative of the tension in said retention straps ([0046] last 10 lines, [0047] lines 1-15 of Waldon disclose using sensors to adjust the strap tension).
Regarding claim 15, Ehrstedt substantially teaches the claimed invention except for a patient strap coupled to said frame and configured to secure the patient positioned on said patient support surface.  However, Reinhold teaches a patient strap (106) coupled to said frame (12) and configured to secure the patient positioned on said patient support surface (col. 6 lines 45-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the frame of Ehrstedt with patient securing straps as taught by Reinhold to provide the advantage of enhanced securement of the patient for enhanced safety during transport.
Regarding claim 19,  Ehrstedt discloses equalizing the tension between a laterally opposing pair (i.e. left/right) of said retention straps to provide lateral stability to the chest compression system securely positioned on said patient support surface ([0034] last 20 lines .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoffman et al. (2008/0269030) discloses a belt tensioning system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LaToya M Louis/Primary Examiner, Art Unit 3785